Citation Nr: 1713599	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the matter in April 2012, September 2013, and March 2016 for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to October 26, 2009 the Veteran's service-connected disability rendered him so helpless to be in need of regular aid and attendance.

2. As of October 26, 2009, the Veteran's service-connected disability has not rendered him so helpless to be in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met prior to October 26, 2009, but not thereafter. 38 U.S.C.A. § 1114, 5107 (West 2015); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is also seeking special monthly compensation benefits based on the need for regular aid and attendance.

Special monthly compensation (SMC) is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance. Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest. It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Here, the Veteran is not blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, nor has he been a patient in a nursing home because of mental or physical incapacity.  His only service-connected disability is schizophrenia.

The Board finds that giving the Veteran the benefit of the doubt, he is entitled to special monthly compensation for aid and attendance prior to October 26, 2009, but not thereafter.

In February 2009 the Veteran was afforded a VA mental health examination.  The examiner noted that the Veteran's appearance and hygiene were not appropriate and showed signs of neglect.  He noted the Veteran did not bathe or shave prior to the appointment.  He was driven to the appointment by his father.  The Veteran reported some days he does not get out of bed, dress himself, or bathe.  He reported there are times when he does not sleep for 48 hours and other periods where he does not get out of bed.  The examiner noted the Veteran has poor judgment and is impulsive, noting he reported punching holes in walls and throwing things and breaking them.  The examiner noted the Veteran was unable to maintain focus and concentration during the examination.  The examiner opined that the Veteran is intermittently unable to perform activities of daily living due to his mood disorder, including maintenance of minimal personal hygiene.  The examiner assigned a Global Assessment of Functioning (GAF) score of 40 (reflecting some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood) and opined that the Veteran is totally occupationally and socially impaired.  VA treatment records from April 2009 to August 2009 indicate that due to the severity of the Veteran's schizoaffective disorder, his wife serves as a quasi-nursing aide and support to help ensure his proper treatment.

However, VA treatment records suggest an improvement in the Veteran's condition throughout 2009 and 2010.  The Veteran underwent lap band surgery in mid-2009 and reported improvement physically and emotionally.  On October 26, 2009 the Veteran's VA treating psychiatrist assigned the Veteran a GAF score of 70.  Under the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, fourth edition, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms or some difficulty in social, occupational, or school functioning, but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  The Veteran was noted to have lost significant weight; to have a full and appropriate affect; and to have coherent, logical, and goal-directed thoughts.  The Veteran subsequently took an extended trip to Russia to visit his in-laws, as noted by a March 2010 VA treatment record.  At that time he also reported feeling "completely stable."  

On June 2012 the Veteran underwent a VA aid and attendance or housebound examination.  The examiner noted that the Veteran's daily activities while his spouse is outside the home include exercising, surfing the internet, watching television, running errands such as grocery shopping, assisting with household choirs, and spending time with his wife doing such activities as going on walks and to the beach.  The examiner opined that the Veteran is able to perform all self-care skills and is able to protect himself from the daily environment.  In November 2014, a VA examiner noted he had reviewed the file and found insufficient evidence to suggest the Veteran was in regular need of the assistance of another person to care for himself or protect from ordinary hazards.  He was able to enjoy normal everyday activities such as exercising, traveling and marriage.  The Board noted that the examiner did not consider the 2009 and 2012 evaluations or reconcile the different opinions and remanded the claim again.  In a May 2016 addendum opinion the examiner opined the Veteran was definitely not in need of the assistance of another person to perform routine activities of daily living or to protect him from the hazards of daily living.  He was not substantially confined to his dwelling or immediate premises.  The examiner also found that the Veteran's schizoaffective disorder did not render him unable to perform self-care functions on a regular basis.  The examiner indicated he considered the 2009 and 2012 examinations but concluded the Veteran was not disabled from performing activities of daily living.  He noted the record indicates that the Veteran frequently leaves the home on his own and takes case of household problems, including paying bills and car repairs, and has attended some college courses.  The examiner noted that March 2013 VA treatment records indicate the Veteran reported planning extended vacations out of the country.  The examiner concluded that although the Veteran has chosen to indulge in several vices, he is not impaired from performing any activities of daily living and is quite capable of self-care.

Thus, giving the Veteran the benefit of the doubt, the evidence suggests that the Veteran was in need of regular aid and attendance to keep himself ordinarily clean and presentable and protect him from hazards or dangers incident to his daily environment prior to October 26, 2009.  Although the most recent addendum opinion suggested the Veteran never was precluded from performing activities of daily living and cited to some outings and treatment notes during that time frame to support that opinion, the Board notes that the 2009 VA examination clearly noted the Veteran's hygiene was not appropriate and indicated he intermittently needed care from another.  Furthermore the treatment records during this period reflect the spouse serving as a quasi-nurse.  The Board therefore finds the evidence is in equipoise for this period.  

Based on the forgoing, however, the Board finds that a preponderance of the evidence is against finding that the Veteran has been in need of aid and attendance since October 26, 2009.  The VA examinations and the treatment records reflect that the Veteran was much more active and independent, and do not suggest that the Veteran needed regular or even intermittent care of another.  Thus, the record reflects that the Veteran's condition had improved at least by October 26, 2009 such that he was no longer in need of aid and attendance.  The fact that the Veteran was cleared to undergo lap band surgery and was able to cope with the necessary lifestyle changes as well as take an extended trip out of the country, all weigh against the continued need for aid and attendance.  Treatment records as of October 2009 do not suggest that the Veteran's wife or any other person provided aid and attendance to protect the Veteran from the daily environment or to keep him clean and presentable, nor do they suggest that the Veteran needed such care.  Accordingly, aid and attendance from October 26, 2009 is not warranted.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the claim on appeal, that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was afforded a VA medical examination in February 2009 and June 2012 and an addendum medical opinion obtained in May 2016.  The Board finds the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).




ORDER

Special monthly compensation for aid and attendance prior to October 26, 2009 is granted, subject to the laws and regulations governing monetary awards.

Special monthly compensation for aid and attendance as of October 26, 2009 is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


